Citation Nr: 1135681	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Appellant served on active duty for training with the National Guard from August 1960 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Appellant did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In December 2010, the Board remanded the case to the RO to obtain records from the Texas National Guard and to afford the Veteran a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In December 2010, the Board remanded the case to afford the Appellant a VA examination.  The requested VA examination was conducted in February 2011.  

In formulating an opinion, the VA examiner assumed facts that were not in the record and did not explain in sufficient detail why it was reasonable to assume the Veteran incurred significant threshold shifts due to noise exposure while on active duty for training. 

When an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate.  38 C.F.R. § 4.2.




Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Appellant's file reviewed by the VA audiologist, who conducted the VA examination in February 2011. 

If the VA audiologist, who conducted the VA examination in February 2011 reviews the file, the VA audiologist is asked:

To provide the factual or medical basis for finding that the Appellant incurred "significant" threshold shifts due to noise exposure while on active duty for training from August 1960 to February 1961.

If another VA audiologist conducts the review, the second VA audiologist is asked to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss disability or tinnitus or both are related to noise exposure in service? 

Whoever conducts the review, in formulating an opinion, the VA audiologist is asked to consider the following significant facts as determined by the Board based on all procurable and assembled date:

The Appellant was born in 1941. 

The Appellant's period of active duty for training from August 1960 to February 1961 would have included basic marksmanship and familiarization with individually-assigned weapons, such as grenade training, and demonstrations of other weapon systems.  The Appellant also apparently had training as a food services helper.  

Hearing in service was measured by whispered voice on entrance examination and there was no complaint of ear trouble on separation examination and there is no record that hearing was tested. 

After service, in 2006, at the age of 64, a hearing loss disability and tinnitus were first documented by VA on audiology testing in 2006.  History included postservice occupational noise exposure as a painter in the construction industry for 30 years. 

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service.  He is also competent to describe continuous progressive hearing loss and tinnitus since separation from service. 






If after a review of the significant facts as determined by the Board, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current hearing loss disability or tinnitus or both, please identify the other potential causes based on the evidence of record,  when the in-service noise exposure is not more likely than any other to cause the Veteran's current hearing loss disability or tinnitus or both and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

2.  After the development requested has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


